         Case 1:20-cv-00578-RJL-ZMF Document 13 Filed 05/29/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


MARK J. SULLIVAN,

          PLAINTIFF,

V.
                                                   CASE NO. 20-578 (RJL)
PLAZA CONSTRUCTION, LLC, ET AL.,

          DEFENDANTS.



                    DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT

          Defendants Plaza Construction, LLC, Plaza Construction DC, LLC, and Jason L. Greaves

(collectively referred to herein as “Defendants”), by and through their attorneys, Justin M. Flint,

Abby A. Franke, and Eccleston & Wolf, P.C., pursuant to FRCP 8 and 12(a)(4)(A), hereby

answer the allegations in Plaintiff’s Complaint as follows:

                                             Parties

1. Defendants lack sufficient knowledge and information to admit or deny Paragraph 1, and

     Defendants therefore deny the same and demand strict proof thereof. To the extent this

     paragraph requires a legal conclusion, no response is required, and it is therefore deemed

     denied.

2. Paragraph 2 requires a legal conclusion to which no response is necessary, and Defendants

     therefore deny the same and demands strict proof thereof.

3. Paragraph 3 requires a legal conclusion to which no response is necessary, and Defendants

     therefore deny the same and demands strict proof thereof.

4. Paragraph 4 requires a legal conclusion to which no response is necessary, and Defendants

     therefore deny the same and demands strict proof thereof.


J:\7A128\Plead\Answer.doc
      Case 1:20-cv-00578-RJL-ZMF Document 13 Filed 05/29/20 Page 2 of 8




                                         Jurisdiction

5. Paragraph 5 requires a legal conclusion to which no response is necessary, and Defendants

   therefore deny the same and demands strict proof thereof.

                                             Facts

6. Defendants lack sufficient knowledge and information to admit or deny Paragraph 6, and

   Defendants therefore deny the same and demand strict proof thereof. To the extent this

   paragraph requires a legal conclusion, no response is required, and it is therefore deemed

   denied.

7. Paragraph 7 requires a legal conclusion to which no response is necessary, and Defendants

   therefore deny the same and demands strict proof thereof.

8. Paragraph 8 requires a legal conclusion to which no response is necessary, and Defendants

   therefore deny the same and demands strict proof thereof.

9. Paragraph 9 requires a legal conclusion to which no response is necessary, and Defendants

   therefore deny the same and demands strict proof thereof.

10. Defendants lack sufficient knowledge and information to admit or deny what actions, if any,

   Plaintiff undertook as part of his response to the scene; and therefore, Defendants deny the

   same and demand strict proof thereof.       To the extent this paragraph requires a legal

   conclusion, no response is required, and it is therefore deemed denied.

11. Paragraph 11 requires a legal conclusion to which no response is necessary, and Defendants

   therefore deny the same and demands strict proof thereof.

12. Paragraph 12 requires a legal conclusion to which no response is necessary, and Defendants

   therefore deny the same and demands strict proof thereof.




                                               2
       Case 1:20-cv-00578-RJL-ZMF Document 13 Filed 05/29/20 Page 3 of 8




                                      Count I: Negligence
                         (Plaza Construction, LLC/Respondeat Superior)

13. Defendants’ responses set forth in Paragraphs 1 through 12 are hereby incorporated by

   reference as if fully set out herein.

14. Paragraph 14 requires a legal conclusion to which no response is necessary, and Defendant

   Plaza Construction, LLC therefore denies the same and demands strict proof thereof.

15. Paragraph 15 requires a legal conclusion to which no response is necessary, and Defendant

   Plaza Construction, LLC therefore denies the same and demands strict proof thereof.

16. Paragraph 16 requires a legal conclusion to which no response is necessary, and Defendant

   Plaza Construction, LLC therefore denies the same and demands strict proof thereof.

17. Paragraph 17 requires a legal conclusion to which no response is necessary, and Defendant

   Plaza Construction, LLC therefore denies the same and demands strict proof thereof.

18. Paragraph 18 requires a legal conclusion to which no response is necessary, and Defendant

   Plaza Construction, LLC therefore denies the same and demands strict proof thereof.

   Plaintiff’s “WHEREFORE” paragraph requires a legal conclusion to which no response is

necessary, and therefore, Defendant Plaza Construction, LLC therefore denies the same and

demands strict proof thereof.

                                      Count II: Negligence
                       (Plaza Construction DC, LLC/Respondeat Superior)


19. Defendants’ responses set forth in Paragraphs 1 through 18 are hereby incorporated by

   reference as if fully set out herein.

20. Paragraph 20 requires a legal conclusion to which no response is necessary, and Defendant

   Plaza Construction DC, LLC therefore denies the same and demands strict proof thereof.




                                              3
       Case 1:20-cv-00578-RJL-ZMF Document 13 Filed 05/29/20 Page 4 of 8




21. Paragraph 21 requires a legal conclusion to which no response is necessary, and Defendant

   Plaza Construction DC, LLC therefore denies the same and demands strict proof thereof.

22. Paragraph 22 requires a legal conclusion to which no response is necessary, and Defendant

   Plaza Construction DC, LLC therefore denies the same and demands strict proof thereof.

23. Paragraph 23 requires a legal conclusion to which no response is necessary, and Defendant

   Plaza Construction DC, LLC therefore denies the same and demands strict proof thereof.

24. Paragraph 24 requires a legal conclusion to which no response is necessary, and Defendant

   Plaza Construction DC, LLC therefore denies the same and demands strict proof thereof.

   Plaintiff’s “WHEREFORE” paragraph requires a legal conclusion to which no response is

necessary, and therefore, Defendant Plaza Construction DC, LLC therefore denies the same and

demands strict proof thereof.

                                       Count III: Negligence
                                        (Jason L. Greaves)

25. Defendants’ responses set forth in Paragraphs 1 through 24 are hereby incorporated by

   reference as if fully set out herein.

26. Paragraph 26 requires a legal conclusion to which no response is necessary, and Defendant

   Greaves therefore denies the same and demands strict proof thereof.

27. Paragraph 27 requires a legal conclusion to which no response is necessary, and Defendant

   Greaves therefore denies the same and demands strict proof thereof.

28. Paragraph 28 requires a legal conclusion to which no response is necessary, and Defendant

   Greaves therefore denies the same and demands strict proof thereof.

29. Paragraph 29 requires a legal conclusion to which no response is necessary, and Defendant

   Greaves therefore denies the same and demands strict proof thereof.




                                                4
       Case 1:20-cv-00578-RJL-ZMF Document 13 Filed 05/29/20 Page 5 of 8




30. Paragraph 30 requires a legal conclusion to which no response is necessary, and Defendant

    Greaves therefore denies the same and demands strict proof thereof.

31. Paragraph 31 requires a legal conclusion to which no response is necessary, and Defendant

    Greaves therefore denies the same and demands strict proof thereof.

    Plaintiff’s “WHEREFORE” paragraph requires a legal conclusion to which no response is

necessary, and therefore, Defendant Greaves therefore denies the same and demands strict proof

thereof.



    The Defendants deny each and every allegation in the Complaint not specifically admitted

herein. The Defendants also deny any and all allegations contained in any numbered or

unnumbered WHEREFORE paragraphs, as well as any and all allegations contained in unnamed

or named paragraphs that re-plead, re-allege, or incorporate the allegations of the Complaint.




                                  AFFIRMATIVE DEFENSES


                                     First Affirmative Defense

        Plaintiff fails to state a claim upon which relief can be granted.

                                   Second Affirmative Defense

        Plaintiff’s claims are barred, in whole or in part, because Defendants did not owe a duty

of care to Plaintiffs.

                                    Third Affirmative Defense

        Plaintiff’s claims are barred, in whole or in part, because Defendants did not breach any

duty of care to Plaintiff.



                                                  5
       Case 1:20-cv-00578-RJL-ZMF Document 13 Filed 05/29/20 Page 6 of 8




                                  Fourth Affirmative Defense

       Plaintiff’s claims are barred, in whole or in part, because Defendants’ actions and/or

omissions were not the proximate cause of Plaintiff’s damages.

                                   Fifth Affirmative Defense

       Defendants cannot be held liable because Plaintiff has alleged damages that were caused

by supervening and/or intervening causes.

                                   Sixth Affirmative Defense

       Plaintiff failed to mitigate his alleged injuries and damages.

                                  Seventh Affirmative Defense

       Plaintiff’s claims are barred, in whole or in part, because his injuries and damages, if any,

were caused by Plaintiff’s contributory negligence.

                                  Eighth Affirmative Defense

       Plaintiff’s claims are barred, in whole or in part, because his injuries and damages, if any,

were caused by Plaintiff’s own actions, conduct and/or behavior.

                                   Ninth Affirmative Defense

       Defendants assert the independent contractor defense.

                                   Tenth Affirmative Defense

       Plaintiff has waived his right to a jury trial pursuant to the contract between Defendants

and Plaintiff’s employer.

                                 Eleventh Affirmative Defense

       Plaintiff’s allegations indicate he was injured within the course of his employment and

therefore, his claims are barred under the Worker’s Compensation Statute, D.C. Code § 32-1504.




                                                 6
       Case 1:20-cv-00578-RJL-ZMF Document 13 Filed 05/29/20 Page 7 of 8




                                 Twelfth Affirmative Defense

       All allegations not specifically responded to are denied, and Defendants reserve the right

to assert any and all additional defenses based on the evidence adduced in discovery and as

litigation develops.




       WHEREFORE, Defendants respectfully request Plaintiff’s Complaint be dismissed with

prejudice.



                                                    Respectfully submitted,

                                                    Eccleston & Wolf, P.C.

                                                            /s/
                                                    Justin M. Flint (#491782)
                                                    Abby A. Franke (#1030041)
                                                    1629 K Street, N.W., Suite 260
                                                    Washington, DC 20006
                                                    (202) 857-1696 (Tel)
                                                    (202) 857-0762 (Fax)
                                                    flint@ewdc.com
                                                    franke@ewdc.com
                                                    Counsel for Defendants Plaza Construction,
                                                    LLC, Plaza Construction DC, LLC, and
                                                    Jason L. Greaves




                                               7
       Case 1:20-cv-00578-RJL-ZMF Document 13 Filed 05/29/20 Page 8 of 8




                               CERTIFICATE OF SERVICE

       I hereby certify that on this day of May 29, 2020, a copy of the foregoing Defendants’

Answer to Plaintiff’s Complaint was served on Counsel of Record electronically via this Court’s

electronic filing system.



                                                         /s/           ______
                                                   Abby A. Franke (#1030041)




                                              8
